 

Exhibit 10.5
SETTLEMENT AGREEMENT
 
This Settlement Agreement (“Agreement”) is entered into as of this 20th day of
September 2017, by and among HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC.,
a Delaware corporation (the “Company”), and ANSON INVESTMENTS MASTER FUND, LP
(“Holder”).
 
R E C I T A L S
 
A. The Company executed that certain Convertible Promissory Note dated as of
September 30, 2016, in the original principal amount of $440,000 in favor of
Holder (the “Note”), a copy of which is attached hereto as Exhibit A; and
 
B. The Company desires to pay off all outstanding amounts due under the terms of
the Note, including the principal and accrued interest due and payable
thereunder, totaling $461,156.16 as of the date hereof (the “Note Balance”), and
cancel all shares of the Company’s common stock, $0.001 par value (“Common
Stock”), beneficially owned by Holder, consisting of 1.1 million shares of
Common Stock on the date hereof (the “Shares”), each under the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, for and in consideration for the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows.
 
A G R E E M E N T
 
1.
On or before two (2) business days from the date the Company receives the
Shares, as more particularly set forth below (the “Closing”), the Company shall
pay to Holder the amount of $525,000 (“Settlement Amount”), which Settlement
Amount shall include the Note Balance, in cash or other immediately available
funds.
 
2.
Upon receipt of the Settlement Amount, (i) the Note, a copy of which is attached
hereto as Exhibit A, shall be terminated and cancelled, and shall be of no
further force and effect; (ii) all Shares beneficially owned by Holder,
currently consisting of 1.1 million shares of Common Stock on the date hereof,
shall be cancelled on the books and records of the Company and/or its transfer
agent; and (iii) the Note shall be returned to the Company, marked “Paid in
Full”.
 
3.
Any and all certificates issued to Holder evidencing the Shares shall be
returned to the Company, accompanied by (i) an irrevocable stock power, (ii) a
letter of authorization certifying that the undersigned has the power and
authority to execute the irrevocable stock power, and (iii) such other documents
as is requested and/or required by the Company’s transfer agent necessary and/or
required to cancel the Shares on the books and records of the Company and/or the
transfer agent.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
as of the date first above written.
 
HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC.
 
 
 
By:
 
 
 
______________________
Its: Chief Executive Officer
 
 
ANSON INVESTMENTS MASTER FUND LP
 
 
 
By:
Anson Advisors Inc.
 
 
By: ______________________
                        Its: ______________________
 
 

 
 
